Love,
dissenting: I heard this case and observed the witnesses who testified, and am convinced that the evidence clearly shows that the *1108value of the “ Riparian Land, Water-Power Rights & Power-House Site Land ” was $300,000, instead of $100,000, as determined by the respondent; and that the basis used by the respondent of $183,526.57 for the “ Power House, Dam & Electric Meters ” should not be disturbed, as petitioner has not questioned the correctness of such determination and the evidence offered by the respondent does not prove that he erred in that respect.